Citation Nr: 9909134	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  98-20 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for chronic duodenal ulcer 
disease, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Puchnick, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1968 to July 
1970, and from June to August of 1975.

This case is currently before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which continued a 10 percent disability 
evaluation for the veteran's service-connected chronic 
duodenal ulcer disease.  

The July 1997 rating decision also denied entitlement to 
service connection for a skin disorder, as a residual of 
exposure to herbicides, and granted entitlement to service 
connection for post-traumatic stress disorder (PTSD), and 
assigned a 30 percent disability evaluation.  The veteran did 
not submit a notice of disagreement (NOD) with respect to the 
decision regarding PTSD.  He did, however, submit a NOD in 
November 1997, with respect to the denial of entitlement to 
service connection for a skin disorder.  Although the RO 
issued an SOC in December 1997 with respect to that issue, a 
review of the claims file reveals that a timely substantive 
appeal is not of record.  In addition, the veteran did not 
provide testimony during the February 1998 hearing as to the 
issue of service connection for a skin disorder.  Thus, the 
issue of entitlement to service connection for a skin 
disorder, as a residual of exposure to herbicides, is not in 
appellate status at this time.  See 38 U.S.C.A. § 7105(a) 
(West 1991).

Finally, a statement from a VA physician dated in February 
1998 states "the veteran's service connected chronic 
duodenal ulcer disease is so severe that it precludes him 
from maintaining gainful employment.  It has not been 
determined when the veteran will be able to return to work."  
The Board believes that this statement raises an inferred 
claim of entitlement to a total disability evaluation on the 
basis of individual unemployability due to service-connected 
disabilities (TDIU).  Because this claim is not in appellate 
status, it is referred to the RO for appropriate action.


REMAND

The Board finds that additional development is necessary in 
this case.  The evidence of record contains VA outpatient 
treatment records dated as of February 1997 and a radiology 
report dated in January 1998.  In addition, the evidence 
contains a VA gastrointestinal examination report dated in 
March 1997.  However, at the veteran's hearing in February 
1998, he testified that he had terminated his employment in 
May 1997 due to stomach pain.  The veteran stated that he had 
been seeing Dr. Pelletier since that time for his ulcer 
disorder.  The evidence also contains a statement dated in 
February 1998 from Dr. Pelletier, a physician at the Wichita 
VA Medical Center, that the veteran's chronic duodenal ulcer 
disease was so severe that it precluded the veteran from 
maintaining gainful employment.  The veteran's testimony 
indicates that there are additional VA outpatient treatment 
records which have not been associated with his claims file.  
In addition, the evidence indicates that the veteran's ulcer 
disability may have become worse since the most recent 
examination for VA compensation and pension purposes in March 
1997.

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the VA Medical 
Center in Wichita and request copies of 
the veteran's medical records of 
treatment since February 1997.  

2.  After the above development has been 
completed, the RO should schedule the 
veteran for another VA gastrointestinal 
examination of the duodenal ulcer disease 
to determine the current level of 
disability.  The examiner must be 
provided with the veteran's claims file 
to be reviewed prior to examining the 
veteran.  The examiner should 
specifically note on the examination 
report whether the claims file was 
reviewed.  All necessary tests and 
studies should be performed.  The 
examiner should note the frequency, 
duration, and severity of episodes of 
recurring symptoms.  In addition, the 
examiner should note if there has been 
impairment of health manifested by anemia 
or weight loss.  Additionally, the 
examiner should note whether the veteran 
experiences recurrent hematemesis or 
melena, periodic vomiting, and whether 
the pain is relieved by standard ulcer 
therapy.

3.  Once the above development, and any 
additional development deemed necessary, 
has been completed to the extent 
possible, the RO should review the 
evidence of record and readjudicate the 
issue of entitlement to a rating in 
excess of 10 percent for chronic duodenal 
ulcer disease.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case 
(SSOC), and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.  However, if he has additional 
information or records concerning the treatment of his ulcer 
disease, he should submit that information to the RO as soon 
as possible to help expedite his claim.




		
	TRUDY K. TIERNEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








- 4 -


